October 27, 2021




                                                             Supreme Court

                                                             No. 2019-360-Appeal.
                                                             (N 18-5118)




               In re Domenic B.                :




                   NOTICE: This opinion is subject to formal revision before
                   publication in the Rhode Island Reporter. Readers are requested
                   to notify the Opinion Analyst, Supreme Court of Rhode Island,
                   250 Benefit Street, Providence, Rhode Island 02903, at Tel. 222-
                   3258 or Email opinionanalyst@courts.ri.gov of any
                   typographical or other formal errors in order that corrections may
                   be made before the opinion is published.
                                                      Supreme Court

                                                      No. 2019-360-Appeal.
                                                      (N 18-5118)




           In re Domenic B.             :



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Lynch Prata, for the Court. This case came before the Supreme

Court on September 29, 2021, pursuant to an order directing the parties to appear

and show cause why the issues raised in this appeal should not be summarily

decided. The respondent mother, Taressa B., appeals pro se from a decree entered

in the Family Court terminating her parental rights to her son, Domenic B. 1 After

hearing the parties’ arguments and thoroughly reviewing the record, we are satisfied



1
  Although the respondent appears before us pro se, this Court appointed two
separate attorneys to represent her for purposes of this appeal. However, both
attorneys moved to withdraw their appearances, citing conflicts of interest due to
differing opinions as to how the appeal should proceed, as well as a breakdown in
communication. This Court granted both attorneys’ motions to withdraw and
ordered that the matter shall proceed with the respondent appearing pro se.
       At oral argument, the respondent requested that this Court appoint a third
attorney to assist her with the present appeal. We conclude that the respondent has
repeatedly refused to accept the services of competent court-appointed counsel, and
we therefore decline her request.

                                       -1-
that cause has not been shown. For the reasons set forth in this opinion, we affirm

the decree of the Family Court.

                                  Facts and Travel

      Domenic was born on July 25, 2017. The respondent was seventeen years old

when Domenic was born. Two days after Domenic’s birth, an investigator from the

Department of Children, Youth, and Families visited respondent at the hospital upon

learning that respondent planned to live with her stepfather, Domenic Annotti

(Annotti). Taressa testified at the proceedings in the Family Court that she had lived

with Annotti since she was six months old.

      Taressa and Domenic had been brought to the attention of DCYF through an

open DCYF investigation concerning Taressa’s biological mother, Malinda.

Malinda and Annotti had separated in 2014, and Malinda did not live with Annotti

at the time of Domenic’s birth. However, Malinda had also recently given birth, and

DCYF was investigating allegations of neglect as to that child.           During the

investigation, Malinda disclosed to DCYF that her seventeen-year-old daughter,

Taressa, had just delivered a baby and planned to live with Annotti.

      Annotti had been red-flagged by DCYF as having a history of physical or

sexual abuse against a child. Specifically, Annotti was convicted of second-degree

child molestation in 1997, and DCYF had issued multiple indications for other

incidents of sexual abuse. The DCYF investigator therefore informed Taressa that


                                        -2-
Annotti could not be around her newborn son and that she would need to live

elsewhere. Taressa agreed to go live with her mother; and, on the evening of July

27, 2017, DCYF confirmed that to be the case. At that time, the DCYF investigator

again reminded Taressa that Annotti could not have contact with her son and that, if

Taressa allowed such contact to occur, Domenic would be removed and placed into

the custody of DCYF.

      Despite this warning, on August 10, 2017, a DCYF investigator—

accompanied by police—responded to Annotti’s Portsmouth, Rhode Island home

and discovered that Taressa and Domenic were living in the home. Domenic was

removed from Taressa’s care; DCYF took custody of Domenic and placed him in

nonrelative care. Thereafter, Taressa met with a DCYF social caseworker on

numerous occasions to discuss Annotti’s prior charges of sexual abuse and

molestation, as well as to discuss visitation, counseling, and a reunification case plan

with respect to Domenic. DCYF developed a case plan that provided for supervised

visitation and indicated that Taressa would be responsible for engaging “in mental

health services to address concerns with [her] ability to provide a safe environment

for” Domenic. The ultimate goal was to reunify Domenic with Taressa, but DCYF

made clear to Taressa that reunification would not be possible if she continued to

reside in Annotti’s home. Taressa continued to reside with Annotti, was unwilling




                                         -3-
to consider alternate living arrangements despite the safety concerns raised by

DCYF, and refused to attend counseling.

      A second case plan was developed in April 2018, with the continuing primary

goal of reunification. DCYF representatives continued to periodically speak with

Taressa to review the case plan and barriers to reunification; however, Taressa

continued to reside with Annotti and to refuse to participate in counseling. However,

Taressa did faithfully participate in the Boys Town family visitation program, and

she attended weekly supervised visits with Domenic. She never missed a visit and

always arrived on time; she was engaged during the visits and interacted with

Domenic in a positive way; and Domenic appeared to be happy during the visits.

Although Taressa earnestly participated in her supervised visits with Domenic,

DCYF discovered through a photograph posted on social media that Annotti was

present during a supervised visit in or about July 2018, and he was photographed

holding Domenic. It was not disputed that Taressa knew that she was prohibited

from having Domenic in the presence of Annotti.

      Eventually Taressa requested to go forward with a probable-cause hearing,

which took place in the Family Court over various dates in July and August 2018.

On August 10, 2018, the Family Court found that Taressa had not demonstrated an

ability to protect Domenic and that there was probable cause to allow DCYF to

continue the detention of Domenic. In October 2018 DCYF notified Taressa that


                                        -4-
the department would be filing a petition to terminate her parental rights to Domenic.

DCYF alleged in its petition that Domenic had been in the legal custody or care of

DCYF for at least twelve months, Taressa was offered or received services to correct

the situation that led to the child’s placement, and there was not a substantial

probability that he could return safely to Taressa’s care within a reasonable period

of time. See G.L. 1956 § 15-7-7(a)(3).

      A trial on DCYF’s petition was conducted in the Family Court on May 28 and

30, 2019, and June 3 and 13, 2019. 2 In addition to receiving documentary evidence,

the trial justice heard testimony from the DCYF caseworker assigned to Domenic’s

case, respondent, respondent’s mother, Annotti’s son, and a family friend of

Annotti’s. After hearing closing arguments, the trial justice delivered an oral

pronouncement on June 13, 2019, terminating respondent’s parental rights to

Domenic. In so doing, and after thoroughly reviewing the testimony and relevant

trial exhibits, the trial justice found that respondent had “made little, if any, progress”

on the tasks set forth in the case plans. He noted that respondent “wants her child

with her and she wants to continue living with Mr. Annotti.”

       The trial justice found by clear and convincing evidence that “it is in the best

interest of * * * Domenic * * * that the parental right of [respondent] * * * be


2
 The petition was also filed as to Domenic’s father, who was defaulted on January
29, 2019. A decree terminating the father’s parental rights was entered on August
27, 2019.

                                           -5-
terminated.”    The trial justice determined that the testimony of the DCYF

caseworker was “clear, convincing, compelling and weighty[,]” and that respondent

had not followed recommendations from DCYF for counseling, financial stability,

full-time employment, and housing. He found by clear and convincing evidence that

it was “not probable that [Domenic] shall be able to be returned to [respondent]

safely within the foreseeable future” given his age and need for permanency. The

trial justice went on to find that Domenic had been in DCYF care since his removal

shortly after birth and was in what could be a pre-adoptive home and had bonded to

that family. The trial justice concluded that respondent was unfit to parent Domenic

and that it was in the child’s best interest that respondent’s parental rights be

terminated.

      The decree terminating respondent’s parental rights was entered on July 2,

2019. The respondent timely appealed.

                                Standard of Review

      “On appeal, this Court reviews termination of parental rights rulings by

examining the record to establish whether the Family Court justice’s findings are

supported by legal and competent evidence.” In re Elana W., 249 A.3d 287, 292

(R.I. 2021) (quoting In re Violet G., 212 A.3d 160, 166 (R.I. 2019)). The findings

of the Family Court “are entitled to great weight, and this Court will not disturb them

unless they are clearly wrong or the trial justice overlooked or misconceived material


                                         -6-
evidence.” In re Manuel P., 252 A.3d 1211, 1218-19 (R.I. 2021) (quoting In re Rylee

A., 233 A.3d 1040, 1049 (R.I. 2020)).

                                    Discussion

      On appeal, respondent maintains that the trial justice erred in finding (1) that

she needed to follow DCYF’s case plans; (2) that she was unfit to parent Domenic;

and (3) that Annotti was properly red-flagged by DCYF. The respondent also

maintains that the trial justice rendered his decision too quickly, and thus, she

contends, he did not adequately consider and review the evidence.             Lastly,

respondent avers that the Family Court violated her constitutional rights because,

she contends, there were no exigent circumstances that allowed DCYF to remove

her son from her care.

      “Before terminating a parent’s rights to his or her child, the Family Court

justice must find that the parent is unfit” by clear and convincing evidence. In re

Elana W., 249 A.3d at 293 (quoting In re Violet G., 212 A.3d at 166). Once a

determination of parental unfitness has been made, “the best interests of the child

outweigh all other considerations.” Id. (quoting In re Violet G., 212 A.3d at 166).

      Here, the trial justice found by clear and convincing evidence that respondent

was unfit to parent Domenic and that DCYF had made reasonable efforts to reunify

respondent with her son. The respondent admitted before the Family Court that two

reunification case plans were developed for her; and, despite DCYF’s efforts,


                                        -7-
respondent did not comply with the case plans. The first case plan, dated September

5, 2017, was signed by respondent and stated that respondent understood that she

had “an obligation to comply with the services set forth in this plan.” The respondent

refused to sign the second case plan, dated April 11, 2018. Both case plans provided

that respondent would address three main areas of concern—development of her

ability to keep Domenic safe at all times, her mental health, and her economic self-

sufficiency.

      The record reveals that, in an attempt to help respondent with successfully

achieving these goals, DCYF made numerous referrals and set up services to assist

respondent with parenting, counseling, financial stability, and housing. The DCYF

caseworker and/or the Boys Town caseworker met with respondent “every other

month” to review the case plan. At these meetings, respondent was consistently told

that she needed to engage in counseling. The DCYF caseworker testified before the

Family Court that she and respondent “talked a lot about the Women’s Resource

Center in Warren because it’s close and in her area.” At one point, respondent

indicated to the caseworker that she would call a provider and engage in counseling,

but respondent “then did not[,]” according to the caseworker. She was also offered

assistance with obtaining alternate housing, including applying for rental assistance

or increasing her employment in order to afford housing.




                                        -8-
      Although we commend respondent’s faithful participation in the Boys Town

family visitation program, we agree with and discern no error in the trial justice’s

finding that respondent was completely unwilling to attend counseling or move out

of Annotti’s house. The record demonstrates that respondent rejected concerns from

DCYF and other providers that she needed to engage in mental-health counseling

and leave Annotti’s home. On numerous occasions, respondent was informed that

her unwillingness to comply with the case plans prevented her from achieving the

objectives necessary to be reunified with Domenic.

      The respondent obstinately maintained—up to and during trial—that she “did

not need” counseling and “wasn’t going to do it[.]” She refused services from DCYF

to help her locate housing apart from Annotti, and she remained residing in his home

from the time Domenic was removed from her care.3 There is no evidence that

respondent recognized the risk to Domenic of living in a home with a convicted sex

offender, or that she had any ability whatsoever to ensure the safety of Domenic.4


3
  At oral argument before this Court, respondent revealed that she currently resides
in Annotti’s home and has not engaged in any counseling; she also told this Court
that she does not need counseling.
4
  Although respondent argues that Annotti “has no convictions of child abuse[,]” our
review of the record reveals quite the opposite. In 1998, Annotti pled nolo
contendere to second-degree child molestation. In addition, in 2014 he was charged
with numerous counts of first- and second-degree child molestation. Annotti pled
nolo contendere in 2016 to an amended charge of two counts of felony assault, and
the remaining charges were dismissed by the state. He was sentenced to two
concurrent terms of ten years in prison, suspended, with probation.

                                       -9-
We are satisfied that there is sufficient evidence in the record to support the trial

justice’s finding that respondent was unfit given her failure to fully engage in the

services provided by DCYF and lack of protective capacity. See In re Elana W., 249

A.3d at 294 (“This Court has said that the ‘refusal to cooperate with the objectives

of the case plans constitutes clear and convincing evidence of a lack of interest in

the child and, as such, could properly serve as a basis for a finding of parental

unfitness.’”) (brackets omitted) (quoting In re James H., 181 A.3d 19, 27 (R.I.

2018)).

      We now turn to the “‘issue of the best interests of the child,’ which outweighs

all other considerations.” In re Elana W., 249 A.3d at 294 (quoting In re Violet G.,

212 A.3d at 167). The trial justice found that Domenic had been in DCYF care

“since shortly after his birth[,]” was in what would be a pre-adoptive home if he was

freed for adoption, and had established a familial connection in his foster home. The

record reveals that, as of the time of the trial in the Family Court, Domenic had

resided in nonrelative foster care for almost two years, that he was growing and

reaching all developmental milestones, and that he had bonded with his foster

family. We are satisfied that the trial justice appropriately determined that the

termination of respondent’s parental rights was in the best interest of Domenic in




                                       - 10 -
order to provide him with the opportunity to have “a safe and nurturing environment

in which to live, learn and grow.” In re Alexis L., 972 A.2d 159, 170 (R.I. 2009). 5

      Although we conclude that the trial justice’s decision to terminate the

respondent’s parental rights was proper, we pause to observe the disservice done by

DCYF relative to the respondent in this case. DCYF is a statutorily created

department within the executive branch and is charged with, inter alia, “providing

for * * * [a] permanent home and safe environment for children[.]” General Laws

1956 § 42-72-2(2)(ii); § 42-72-1(a) (establishing DCYF as a department within the

executive branch of state government).           Here, DCYF completely failed the

respondent as a minor. DCYF was well aware of Annotti’s numerous indications of

child molestation and had him red-flagged in its database.6 However, DCYF failed

to intervene on behalf of the respondent to protect her. In 2016, the respondent’s

mother informed a DCYF caseworker that the respondent, who at the time was a


5
  Because we have determined that respondent’s arguments on the other issues she
raises are wholly without merit or were not properly raised below, we need not
address them on appeal.
6
  In addition to the aforesaid charges and convictions, the record reveals that in 1997
DCYF investigated additional allegations of child sexual abuse against Annotti.
Apparently, Annotti—when he was twenty years old—impregnated a sixteen-year-
old minor. It was reported to DCYF that, at the hospital where the minor gave birth,
Annotti was “hysterical[,] * * * refused to allow a male doctor to examine” the
minor, “stayed in bed with [the minor] since she was admitted[,]” would “not leave
the room for any reason,” and refused “to allow anyone but himself to view or clean
[the minor’s] private area following delivery or after.” Annotti “was not happy when
[the] 16 year old * * * was told she could not have sex for 6 weeks.”

                                        - 11 -
minor, had unsupervised contact with Annotti. Although the respondent not only

had unsupervised contact with a convicted child molester, but also was actually

living with him, the record is devoid of any evidence that DCYF attempted to remove

the respondent from Annotti’s home. As the respondent testified, she had lived with

Annotti since she was six months old, and DCYF never removed her from his home.

In our opinion, DCYF certainly did not zealously advocate on behalf of the

respondent and provide her with a safe environment. See § 42-72-2(2)(ii). This,

however, does not negate the fact that, with respect to Domenic, the respondent has

flatly refused to prevent a known sex offender from having contact with her own

child.

                                      Conclusion

         For the reasons set forth in this opinion, we affirm the decree of the Family

Court. The record in this case may be returned to the Family Court.




                                         - 12 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        In re Domenic B.

                                     No. 2019-360-Appeal.
Case Number
                                     (N 18-5118)

Date Opinion Filed                   October 27, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Stephen J. Capineri

                                     For Petitioner:

                                     Benjamin Copple
                                     Department of Children, Youth and Families
Attorney(s) on Appeal
                                     Andrew J. Johnson
                                     Court Appointed Special Advocate
                                     For Respondent:

                                     Taressa Lynn Brownell, Pro Se




SU-CMS-02A (revised June 2020)